Richard D. Monkman
Alaska Bar No. 8011101
rdm@sonosky.net
Sonosky, Chambers, Sachse,
  Miller & Monkman, LLP
302 Gold Street, Suite 201
Juneau, Alaska 99801
Telephone:    907.586.5880
Facsimile:    907.586.5883

Robert P. Lynch
Alaska Bar No. 1305020
rplynch@anthc.org
Senior Legal Counsel
Alaska Native Tribe Health Consortium
4000 Ambassador Drive,
Anchorage, Alaska 99503
Telephone:    907.729.8218
Facsimile:    907.729.2005

Counsel for Alaska Native Tribal Health
 Consortium

                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ALASKA

 JOAN WILSON and                                    )
 PAUL FRANKE, M.D.,                                 )
                                                    )
               Plaintiffs,                          )
                                                    )   Case No. 3:16-cv-00195-TMB
        v.                                          )
                                                    )   MOTION TO DISQUALIFY
 ALASKA NATIVE TRIBAL HEALTH                        )
 CONSORTIUM,                                        )
                                                    )
               Defendant.


       Defendant Alaska Native Tribal Health Consortium respectfully requests that the Court

disqualify plaintiffs and plaintiffs’ counsel from the above captioned case and dismiss the case

with prejudice, for the reasons contained in the attached memorandum of law.



MOTION TO DISQUALIFY                                                                Page 1 of 2
Wilson et al v. ANTHC, Case No. 3:16-cv-00195-TMB

         Case 3:16-cv-00195-TMB Document 32 Filed 10/12/18 Page 1 of 2
       DATED October 12, 2018 at Juneau, Alaska.

                                             SONOSKY, CHAMBERS, SACHSE
                                              MILLER & MONKMAN, LLP

                                                    /s/ Richard D. Monkman
                                             By:
                                                    Richard D. Monkman,
                                                    Alaska Bar No. 811101
                                                    rdm@sonosky.net
                                                    302 Gold Street, Suite 201
                                                    Juneau, Alaska 99801
                                                    Telephone: 907.586.5880
                                                    Facsimile: 907.586.5883

                                              ALASKA NATIVE TRIBAL HEALTH
                                              CONSORTIUM

                                                    Robert P. Lynch,
                                                    Alaska Bar No. 1305020
                                                    rplynch@anthc.org
                                                    Senior Legal Counsel
                                                    Alaska Native Tribe Health Consortium
                                                    4000 Ambassador Drive,
                                                    Anchorage, Alaska 99503
                                                    Telephone: 907.729.8218
                                                    Fax: 907.729.2005

                                              Counsel for Alaska Native Tribal Health
                                              Consortium

Certificate of Service

I certify that on October12, 2018, a copy of the
foregoing document was served via ECF on:

       Margaret Simonian, meg@dillonfindley.com
       Molly C. Brown, molly@dillonfindley.com
       Nicholas C. Perros, nicholas.c.perros@usdoj.gov
       Richard L. Pomeroy, richard.pomeroy@usdoj.gov


       /s/ Richard D. Monkman
By:
       Richard D. Monkman


MOTION TO DISQUALIFY                                                                Page 2 of 2
Wilson et al v. ANTHC, Case No. 3:16-cv-00195-TMB

         Case 3:16-cv-00195-TMB Document 32 Filed 10/12/18 Page 2 of 2
